UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia (State or other jurisdiction of incorporation or organization) 55-0672148 (I.R.S. Employer Identification No.) 300 N. Main Street Moorefield, West Virginia (Address of principal executive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common (Title of Class) The NASDAQ Capital Market (Name of Exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No þ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K.¨ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No þ The aggregate market value of the voting common equity held by non-affiliates of the registrant at June 30, 2013, was approximately $46,147,000.Registrant has assumed that all of its executive officers and directors are affiliates.Such assumption shall not be deemed to be conclusive for any other purpose. The number of shares of the Registrant’s Common Stock outstanding on February 28, 2014, was 7,454,222. Documents Incorporated by Reference The following lists the documents which are incorporated by reference in the Annual Report Form 10-K, and the Parts and Items of the Form 10-K into which the documents are incorporated. Part of Form 10-K into which Document document is incorporated Portions of the Registrant’s Proxy Statement for thePart III - Items 10, 11, 12, 13, and 14 Annual Meeting of Shareholders to be held May 15, 2014 ii SUMMIT FINANCIAL GROUP, INC Form 10-K Index Table of contents Page PART I. Item 1. Business 1-13 Item 1A. Risk Factors 14-26 Item 1B. Unresolved Staff Comments 27 Item 2. Properties 27 Item 3. Legal Proceedings 27 Item 4. Mine Safety Disclosures 27 PART II. Item 5. Market for Registrant's Common Equity, Related Shareholder Matters, and Issuer Purchases of Equity Securities 28 Item 6. Selected Financial Data 29 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 30-45 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 46 Item 8. Financial Statements and Supplementary Data 49-94 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 95 Item 9A. Controls and Procedures 95 Item 9B. Other Information 95 PART III. Item 10. Directors, Executive Officers, and Corporate Governance 96 Item 11. Executive Compensation 96 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 96 Item 13. Certain Relationships and Related Transactions and Director Independence 96 Item 14. Principal Accounting Fees and Services 96 PART IV. Item 15. Exhibits, Financial Statement Schedules 97-98 SIGNATURES 99 iii PART I. Item 1. Business Summit Financial Group, Inc. (“Company” or “Summit”) is a $1.39 billion financial holding company headquartered in Moorefield, West Virginia.We provide community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern region of Virginia.We provide these services through our community bank subsidiary, Summit Community Bank (“Summit Community” or “Bank”).We also operate Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. Community Banking We provide a wide range of community banking services, including demand, savings and time deposits; commercial, real estate and consumer loans; letters of credit; and cash management services.The deposits of Summit Community are insured by the Federal Deposit Insurance Corporation ("FDIC"). In order to compete with other financial service providers, we principally rely upon personal relationships established by our officers, directors and employees with our clients, and specialized services tailored to meet our clients’ needs.We have maintained a strong community orientation by, among other things, supporting the active participation of staff members in local charitable, civic, school, religious and community development activities.We also have a marketing program that primarily utilizes local radio and newspapers to advertise.Banking, like most industries, is becoming more dependent on technology as a means of marketing to customers, including the Internet, which we also utilize.This approach, coupled with continuity of service by the same staff members, enables Summit Community to develop long-term customer relationships, maintain high quality service and respond quickly to customer needs.We believe that our emphasis on local relationship banking, together with a prudent approach to lending, are important factors in our success and growth. All operational and support functions that are transparent to clients are centralized in order to achieve consistency and cost efficiencies in the delivery of products and services by each banking office.The central office provides services such as data processing, deposit operations, accounting, treasury management, loan administration, loan review, compliance, risk management and internal auditing to enhance our delivery of quality service.We also provide overall direction in the areas of credit policy and administration, strategic planning, marketing, investment portfolio management, human resources administration, and other financial and administrative services. The banking offices work closely with us to develop new products and services needed by their customers and to introduce enhancements to existing products and services. Lending Our primary lending focus is providing commercial loans to local businesses with annual sales generally ranging from $300,000 to $30 million and providing owner-occupied real estate loans to individuals.Typically, our customers have financing requirements between $50,000 and $1 million.We generally do not seek loans of more than $5 million but will consider larger lending relationships exhibiting above-average credit quality.Under our commercial banking strategy, we focus on offering a broad line of financial products and services to small and medium-sized businesses through full service banking offices.Summit Community Bank has senior management with extensive lending experience.These managers exercise substantial authority over credit and pricing decisions, subject to loan committee approval for larger credits. We segment our loan portfolio in to the following major lending categories: commercial, commercial real estate, construction and development, residential real estate, and consumer. Commercial loans are loans made to commercial borrowers that are not secured by real estate. These encompass loans secured by accounts receivable, inventory, and equipment, as well as unsecured loans. Commercial real estate loans consist of commercial mortgages, which generally are secured by nonresidential and multi-family residential properties. Commercial real estate loans are made to many of the same customers and carry similar industry risks as the commercial loan portfolio. Construction and development loans are loans made for the purpose of financing construction or development projects. This portfolio includes commercial and residential land development loans, one-to-four family housing construction, both pre-sold and speculative in nature, multi-family housing construction, non-residential building construction, and undeveloped land. Residential real estate loans are mortgage loans to consumers and are secured primarily by a first lien deed of trust. These loans are traditional one-to-four family residential mortgages. Also included in this category of loans are second liens on one-to-four family properties, commercial loans secured by one-to-four family residence, and home equity loans. Consumer loans are loans that establish consumer credit that is granted for the consumer’s personal use. These loans include automobile loans and recreational vehicle loans, as well as personal secured and unsecured loans. Table of Contents 1 Our loan underwriting guidelines and standards are consistent with the prudent banking practices applicable to the relevant exposure and are updated periodically and presented to the Board of Directors for approval. The purpose of these standards and guidelines are:to grant loans on a sound and collectible basis; to invest available funds in a safe and profitable manner; to serve the legitimate credit needs of our primary market area; and to ensure that all loan applicants receive fair and equal treatment in the lending process. It is the intent of the underwriting guidelines and standards to: minimize losses by carefully investigating the credit history of each applicant; verify the source of repayment and the ability of the applicant to repay; collateralize those loans in which collateral is deemed to be required; exercise care in the documentation of the application, review, approval, and origination process; and administer a comprehensive loan collection program. Our real estate underwriting loan-to-value (“LTV”) policy limits are at or below current bank regulatory guidelines, as follows: Regulatory Summit LTV LTV Guideline Policy Limit Undeveloped land 65% 65% Land development 75% 70% Construction: Commercial, multifamily, and other non-residential 80% 80% 1-4 family residential, consumer borrower 85% 85% 1-4 family residential, commercial borrower 85% 80% Improved property: Residential real estate - nonowner occupied 85% 85% Commercial real estate - owner occupied 85% 80% Commercial real estate - nonowner occupied 85% 80% Owner occupied 1-4 family 90% 85% Home equity 90% 90% Exceptions are permitted to these regulatory guidelines as long as such exceptions are identified, monitored, and reported to the Board of Directors at least quarterly, and the total of such exceptions do not exceed 100% of Summit Community’s total regulatory capital, which totaled $156.5 million as of December 31, 2013.As of this date, we had loans approximating $54.4 million which exceeded the above regulatory LTV guidelines, as follows: Undeveloped land $ million Land development $ million Construction: Commercial, multifamily, and other non-residential $
